Citation Nr: 1548093	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-23 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure (Agent Orange).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, Type II.

4.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, secondary to diabetes mellitus, Type II.

5.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, secondary to diabetes mellitus, Type II.

6.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma that denied service connection for the issues on appeal.  

Service connection for a psychiatric disability and hypertension was denied in a May 2010 RO decision.  However, the Veteran submitted new and material evidence within a year of this rating decision, and it did not become final.  See December 2010 internet materials regarding the USS Constellation and March 2011 private psychiatric evaluation; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156.  These ,matters are appropriately characterized as a service connection claims.  Id.  

In his August 2013 substantive appeal, the Veteran requested clarification about his hearing options.  He subsequently indicated that he wanted an RO hearing, which took place in June 2014.  This hearing transcript is of record.  

The issues of service connection for a psychiatric disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

At the June 2014 hearing, the Veteran reported that he wanted to withdraw the service connection claims for diabetes and additional disabilities claimed as secondary to diabetes.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issues of service connection for diabetes mellitus, Type II, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy and erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 and Supp. 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 and Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran reported that he wanted to withdraw his appeals for service connection for diabetes mellitus, Type II, bilateral upper and lower extremity peripheral neuropathy and erectile dysfunction.  See June 2014 RO hearing transcript, p.11.  Thus, these issues are withdrawn from the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.



ORDER

Service connection for diabetes mellitus, Type II is dismissed.

Service connection for erectile dysfunction is dismissed.

Service connection for bilateral upper extremity peripheral neuropathy is dismissed.

Service connection for bilateral lower extremity peripheral neuropathy is dismissed.  


REMAND

The reported PTSD stressors do not involve combat or fear of hostile enemy activity.  Rather, they concern a violent altercation involving other service members and a plane crash due to mechanical malfunction.  

At the June 2014 RO hearing, the Veteran described his stressors.  One stressor took place while stationed at Olongapo, Philippines in the summer of 1966.  He killed two service members while trying to break up a fight.  His unit assignment at the time of the incident was Reconnaissance Attack Squadron (RVAH) -6.  His second stressor occurred when he witnessed a crash landing on an aircraft carrier.  He was on deck when an incoming plane's landing gear malfunctioned.  The associated debris killed a service member standing next to him.  A fire ensued.  He recalled that a service member with a surname McMillan assisted him in fighting the fire.  He was unsure if the pilot survived.   He believed the airplane incident occurred in spring 1966 on either the USS Saratoga or Enterprise.  It took place off the "East Coast."  He was also assigned to the RVAH-6 unit at that time.    

Personnel records confirm that the Veteran was an aircraft mechanic and assigned to unit RVAH-6 beginning October 1965.  He served aboard the USS Constellation in Southeast Asia from May to December 1966.  

Since the above stressors do not involve combat or fear of hostile enemy activity, corroborating evidence is required.  38 C.F.R. § 3.304(f).  The RO has not attempted to verify the Veteran's stressors in light of the detailed reports from the June 2014 hearing.  Additional action to verify these stressors within official department records is necessary as instructed below.  

The issue of service connection for hypertension is claimed as secondary to the psychiatric claim.  Consequently, the Board will defer adjudication on this issue until the psychiatric claim has been fully resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the names of the deceased service members in the Subic Bay and plane crash stressors incidents.  Request that he identify the unit assignment of the individual involved in the violent altercations at Subic Bay, Philippines.  Conduct appropriate development in light of his responses.  

2.  Then, contact the Joint Service Records Research Center (JSRRC) or appropriate records custodian for information to corroborate the Veteran's reported stressors.  At a minimum, the search must include a request for RVAH-6 unit records and USS Saratoga and Enterprise deck records concerning any aircraft accident from March 1966 through June 1966.  It should also cover any casualty reports made by the Veteran's assigned unit RVAH-6 for each month from June through September 1966.  

Note, VA must make as many searches as necessary within the record custodian's search date window to cover all time periods identified by the claimant.  Gagne v. McDonald, Vet. App. Slip Op. 14-0334 (October 19, 2015).  

3.  If, any claimed stressor is corroborated, a VA examination should be accomplished to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  If psychological testing is not accomplished, then the results of psychological testing by Dr. Cargill in January 2011 should be reviewed and reasons for accepting or not accepting their findings should be included.  

The examiner should determine whether the veteran currently suffers from PTSD related to any corroborated inservice stressor. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

4.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate (i.e. furnishing a VA hypertension examination with an appropriate secondary service connection medical opinion), readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


